DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Examiner believes that the trade name of the product of the company “Suntory” in the specification, noted as “Suntory (gamma-1a)” should be “Biogamma”, and that “Biogamma” should include a proper symbol indicating use in commerce, as below.
Examiner believes that the trade name of “Alphnmate” is misspelled and should be “Alphanate” and that “Alphanate” should include a proper symbol indicating use in commerce, as below.
Examiner believes that the trade name of “leuprolide implant (DUROS)” should be “VIADUR”.
Examiner believes that the trade name of “RGN-303” should be “RILONACEPT”.
“Avonex’ recombinant human luteinizing hormone” should be “Avonex, recombinant human luteinizing hormone” as they are two different pharmaceuticals.
Examiner believes that the trade name of “GEM-21S” is misspelled and should be “GEM 21S” and that “GEM 21S” should include a proper symbol indicating use in commerce, as below.
Examiner does not know what “VAL (injectable)” or “HA” refers to.
Appropriate correction is required.

The use of the terms:
Dysport, Digifab, CroFab, Rebif, Mononine, Recombinate, ATRIGEL, Betaseron, Avonex, Zemaira, Actimmune, PEG-Intron, Tricomin, Vitrase, GEM 21S, Chrysalin, Diamyd, Technosphere, DiaPep277, GRASPA, NeuroVax, Medisorb, Multikine, Novasome, Biosphere, and ViaDerm, 
which are all live trade marks in the application, and which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-6 and 9 are objected to because of the following informalities:
Rather than claiming “A system as defined” please use the term “The system as defined”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:
“a flow control assembly” in claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitation:
“a flow control assembly” – a system of pipes, with embodiments employing any number of valves, diverters, throttles, meters, or manifolds, each optionally controllable manually and/or in an automated fashion (specification as filed, paragraph [0038]).

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “at least one purification subsystem” in lines 1-2 and “at least one other purification subsystem” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. As described in the previous Office Action, claim 3’s limitation encompasses at least one purification system, while claim 4’s limitation would need to be amended to encompass at least two purification systems.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Bruninghaus (US 2015/0353896).
	Regarding claim 1, Müller-Auffermann discloses a system for the growth of biologics (paragraph [0007] “yeast”) comprising: a bioreactor subsystem (Fig. 16; and paragraph [0112] “several reactors”) comprising at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”); and at least two harvest subsystems (paragraph [0111] “filters” and “centrifuges” marked at “PBE”) wherein each harvest subsystem (paragraph [0111] “filters” and “centrifuges”) is in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the bioreactors (Fig. 16, elements 1a and 1b; 
Müller-Auffermann teaches that the system is “for the growth of biologics” (paragraph [0007] “yeast”) as stated in the instant claim 1 preamble, according to the Applicant’s definition of the term (instant specification, paragraph [0031]). However, if this limitation is deemed not to have been met, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II).  Because the apparatus taught by Müller-Auffermann teaches all the structural limitations claimed, it would be capable of being used “for the growth of biologics”.  Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Müller-Auffermann does not disclose:
a perfusion seed train or a seed train of fed-batch bioreactors
fed from the perfusion seed train or the seed train of fed-batch bioreactors in whole or in part
Regarding 1), Bruninghaus discloses a perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor subsystem of Müller-Auffermann with the perfusion seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.
Regarding 2), Bruninghaus discloses feeding from the perfusion seed train in whole or in part (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the reactors of Müller-Auffermann with the 
Regarding “at least two bioreactors fed from the perfusion seed train or the seed train of fed-batch bioreactors in whole or in part” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Müller-Auffermann would be fully capable of operating in this manner given the structures of modified Müller-Auffermann, specifically the inlets and outlets. 
Regarding claim 2, Müller-Auffermann discloses that a flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) positioned in between the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) and the at least two harvest subsystems (paragraph [0111] “filters” and “centrifuges” marked at “PBE”), the flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) being configured to selectively control flow (Fig. 16, valves; and paragraph [0027]) of a fluid (paragraph [0007], “multiphase fluids”) from a first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a first harvest subsystem (annotated Fig. 16, “PBE” below element 1a; paragraph [0111] “filters” and “centrifuges” marked at “PBE”) and from the first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a second harvest subsystem (annotated Fig. 16 “PBE” below element 1b; paragraph [0111] “filters” and “centrifuges” marked at “PBE”), the flow assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) also being configured to control flow of a fluid (paragraph [0007], “multiphase fluids”) from a second bioreactor (Fig. 16, element 1b; and paragraph [0112] “tank”) to the first harvest subsystem (annotated Fig. 16, “PBE” below element 1a; paragraph [0111] “filters” and “centrifuges” marked at “PBE”) and from the second bioreactor (Fig. 16, 

    PNG
    media_image1.png
    320
    762
    media_image1.png
    Greyscale

Annotated Müller-Auffermann, Fig. 16

Regarding claim 3, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”), wherein each purification subsystem (paragraph [0111] “filters” marked at “PBE”) is in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the harvest subsystems (Fig. 16, paragraph [0111] “filters” and “centrifuges” marked at “PBE”), alone or in combination (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets” would allow for this).
Regarding claim 4, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”) and at least one other purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Regarding the limitation “at least one purification subsystem is configured to produce a different biologic than at least one other purification subsystem” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 
Regarding claim 5, Müller-Auffermann discloses the system as defined in claim 1 (see claim 1 rejection). 
Müller-Auffermann does not disclose that the system as defined in claim 1 is configured to process more than 100 batches per year.	Regarding the above limitation of claim 5, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Müller-Auffermann would be fully capable of operating in this manner given the structures of the bioreactor subsystem and harvest subsystems. 
Regarding claim 6, Müller-Auffermann discloses bioreactors (Fig. 16; and paragraph [0112] “several reactors”).
Müller-Auffermann does not disclose that at least one of the bioreactors is 6000 L or larger.
However, absent unexpected results, changes in the sizes or proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Bruninghaus (US 2015/0353896) as applied to claim 1, further in view of Konstantinov (US 2017/0218012).
Regarding claim 9, Müller-Auffermann in view of Bruninghaus teaches a system as defined in claim 1 (see claim 1 rejection).

Konstantinov discloses that the bioreactor subsystem comprises fed-batch bioreactors (paragraph [0051]).
In the analogous art of integrated continuous manufacturing of therapeutic proteins, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of Müller-Auffermann in order to have the benefit of a fed-batch reactor’s ability to continue to feed cells through the duration of the run, which decreases cell death through the duration of the run in comparison to batch reactors.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Müller-Auffermann (DE 10 2015 220 315) – This invention is the German equivalent publication of the USPTO publication of Müller-Auffermann (US 2018/0320124) currently used in the rejection and the Information Disclosure Statement.
Müller-Auffermann (WO 2017/067885) – This invention is the WIPO equivalent publication of the USPTO publication of Müller-Auffermann (US 2018/0320124) currently used in the rejection and the Information Disclosure Statement.
Tolstrup (US 2011/0117605) – This invention is a method of manufacturing a drug product with at least two distinct protein members, comprising a seed train.
Kopf (US 6,139,746) – Fig. 1 of this invention is a diagram that provides background on the overall pharmaceutical processes involved and is reasonably pertinent to the instant invention.
Søren K. Rasmussen (“Recombinant antibody mixtures: Production strategies and cost considerations”) – This document is a useful information source regarding multiple monoclonal antibody mixtures.
Duthe (US 2016/0083454) – This invention contains a purification system that can purify multiple types of antibodies.

Response to Arguments
Applicant’s arguments filed on January 18, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the arguments on the 112(f) interpretation of “a flow control assembly”, the term “a flow control assembly” does not invoke enough structure to be able to have sufficiently definite meaning.
In this case, the Examiner has deemed the term “a flow control assembly” as not having sufficient structure in the claim. Although the function of the assembly is to control flow, how this is accomplished structurally is unclear without further explanation from the specification. The term “assembly” could be considered a generic placeholder without further structural terms, and the words following the “flow control assembly” include both “being configured to” which is a linking phrase under 112(f) and functional language “to selectively control flow of a fluid…” which does not further describe the structure of the “flow control assembly”. 
“optional controllable” according to the specification. Lastly, the diverse list of parts – a system of pipes, with embodiments employing any number of valves, diverters, throttles, meters, or manifolds (specification as filed, paragraph [0038]) – relating to the flow control assembly would indicate that flow control assembly is not a singular device or structure that is adequately explained by the terminology of the claim. In fact, the only part in the diverse list of parts listed in the specification that is fundamental to the “flow control assembly” is a system of pipes. A flow control assembly is a general enough phrase so that the phrase may exclude pipes altogether and rely on channels or other fluidic ducts.

Konstantinov is not currently used in amended claim 1 which makes the arguments regarding Konstantinov moot for amended claim 1.

	Regarding the arguments on Müller-Auffermann being utilized for the production of yeast-based products, such as beer (Müller-Auffermann, paragraph [0007]): yeast is a “biologic” as the term is defined in the instant specification (instant specification, paragraph [0031]).

	However, assuming arguendo, that the motivation for combining Müller-Auffermann, Konstantinov, and Bruninghaus were in question for the previous office action, the following arguments would be applicable:

A product is presently to mean e.g. wort laden with yeast, mash, beer, yeast sediment, hop sediments, protein deposits, gas, e.g. oxygen, nitrogen or air or steam and/or other multiphase fluids (sediment/fluid mixtures or sediment/fluid/gas mixtures).	
The use of Müller-Auffermann as a bioreactor at least falls under other multiphase fluids, even if yeast is not used.
Regardless, the issue is one of intended use of Müller-Auffermann’s invention. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Müller-Auffermann would be fully capable of operating in the manner of a bioreactor. Müller-Auffermann even specifically discloses that the invention could be used as a fermentation and/or storage tank (Müller-Auffermann, paragraph [0007]).
In addition, whether using a “fed-batch bioreactor” of Konstantinov or a “fermentation tank” of Müller-Auffermann, the biologic will grow under the correct conditions in the vessel. Modifying the fermentation tank of Müller-Auffermann with the fed-batch bioreactors of Konstantinov would be obvious for this application, given the motivation previously cited: “to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem” (previous Non-Final Office Action, claim 7 rejection). 



In addition to these arguments, Applicant has not provided evidence that yeast is not an organism that would reasonably require a seed train. Also, the definition of reasonably requiring a seed train is unknown. Similar arguments apply for a perfusion seed train. 

Arguments about Müller-Auffermann not being able to perform perfusion or having a lack of suggestion or motivation to make the proposed modification do not apply. This is because a perfusion seed train may or may not encompass the final bioreactor as being a perfusion bioreactor, depending on how the term perfusion seed train is defined. In addition, the fermentation tank system of Müller-Auffermann would be able to undergo perfusion (Müller-Auffermann, Figs. 4a-4f and paragraphs [0107]-[0109] “circulation”).
 
In addition, as a note on the obviousness of using the structure of a fermentation tank as a bioreactor “for the growth of biologics”, Bruninghaus specifically discloses recombinant 
	For the same reasons as above, the Examiner has not currently cited Bruninghaus for the claim limitation, “at least one of the bioreactors is 6000 L or larger”, which is disclosed by Bruninghaus (paragraph [0010]) although it is still relevant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799      
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799